Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 and 8-12 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art references of BLACK DESERT (as evidenced by the NPL references, “Historia Ruins, Huge Underground Ruins on the East Side of the Valencia Desert (Black Desert)”, “Desert portals to Hystria Ruins and Aakman Temple,” and “Black Desert Online on Steam”), and JP 2016-131818A to Shimai Hioyuki, neither anticipate nor render obvious the ordered combination of instant claim limitations, specifically comprising:
Re claim 1, “wherein in the arrangement function, a function of generating an event in the first content in middle of progress of the second content is implemented, in the arrangement function, a function of arranging the determination areas at the plurality of arrangement positions in the game space of the first content by starting a second predetermined period in a case where a task of the event is accomplished is implemented, and in the permission function, a permission function of permitting the users of the player objects moved to the determination areas to play the second content until a second defined number lower than the first defined number is reached during the second predetermined period is implemented.”
Re claim 11, “wherein the arranger generates an event in the first content in middle of progress of the second content, the arranger arranges the determination areas at the plurality of arrangement positions in the game space of the first content by starting a second 
Re claim 12, “wherein in the arrangement function, a function of generating an event in the first content in middle of progress of the second content is implemented, in the arrangement function, a function of arranging the determination areas at the plurality of arrangement positions in the game space of the first content by starting a second predetermined period in a case where a task of the event is accomplished is implemented, and in the permission function, a permission function of permitting the users of the player objects moved to the determination areas to play the second content until a second defined number lower than the first defined number is reached during the second predetermined period is implemented.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715